Affirmed and Opinion filed November 14, 2002








Affirmed and Opinion filed November 14, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00376-CR
NO. 14-02-00377-CR
____________
 
DESHANE HARMON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 179th District Court
Harris County, Texas
Trial
Court Cause Nos. 879,396 & 883,804
 

 
O
P I N I O N
Appellant entered a plea of guilty to the allegations in two
indictments for aggravated robbery on October 31, 2001.  After a pre-sentence investigation report, on
March 19, 2002, the trial court sentenced appellant in each case to confinement
for eight years in the Institutional Division of the Texas Department of
Criminal Justice, with the sentences to run concurrently.  Appellant filed a pro se notice of appeal in
each case.




Appellant's appointed counsel filed a brief in which she
concludes that the appeals are wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeals
are wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 14, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do not publish C Tex. R.
App. P. 47.3(b).